—In a visitation proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Dutchess County (Amodeo, J.), entered November 18, 1997, as directed him,to pay one-half of the legal fee of the Law Guardian for the children.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances presented here, the Family Court’s *463apportionment of the Law Guardian’s fee was not improper (see, Petek v Petek, 239 AD2d 327; Cilento v Cilento, 225 AD2d 648; Hughes v Hughes, 224 AD2d 389). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.